Title: From James Madison to Archibald Stuart, 25 November 1787
From: Madison, James
To: Stuart, Archibald


Dear Sir
N. York. Novr. 25. 87.
I have recd. your favor of the 9th. instant and thank you for its Communications. I am sorry that I have none to make in return, no occurrences of moment having arrived since my last. The Pennsylvania Convention was to meet on Tuesday last, but I have heard nothing from that quarter. The election in Connecticut is over and the Returns it is said by those who the members & their characters, reduce the adoption of the Constitution in that State, to certainty. We have no Congress yet. Col. Carringt[on] tells me he has sent you the papers you request up to the date of his letter. I add those which have since appeared. With much esteem & regd. I remain Yr. Obedt. Servt.
Js. Madison Jr
